DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as
being drawn to a nonelected species, there being no allowable generic or linking claim.
Applicant timely traversed the restriction (election) requirement in the reply filed on 08/22/2022.
Status of Claims
This is a Non-Final office action for application Serial No. 16/783,975. Claim(s) 1-20 have been examined and fully considered.
Claims 21-23 have been withdrawn from consideration.
Claims 1-20 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douillard et al., hereinafter, referred to as "Douillard" (US 2018/0364717).
Regarding claim 1, Douillard discloses a Laser Imaging Detection and Ranging (LIDAR) system (see at least Paragraph [0014]: “A LIDAR system”), the system comprising: a memory configured to store LIDAR measurement data obtained by the LIDAR system representative of a three-dimensional (3D) space in a field of view of the LIDAR system (see at least Paragraph [0014]: “Measurements of the LIDAR system may be represented as three-dimensional LIDAR data having coordinates (e.g., Cartesian, polar, etc.) corresponding to positions and/ or distances captured by the LIDAR system. Data captured by the LIDAR system may be represented in a voxel space, which may include representing the data in a grid of volume elements (“ voxels”) in three-dimensional space”); and signal processing circuitry operatively (see at least Paragraph [0132]: “processor may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”) coupled to the memory (see at least Paragraph [0113], “The processor may also include, or be operatively coupled to communicate with, one or more data storage devices for storing data”; Paragraph [0106]: “one or more processors; and one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: capture, using at least one LIDAR sensor, a LIDAR dataset representing an environment”) and configured to: convert the LIDAR measurement data to a voxel characteristic of voxels of the 3D space (see at least Paragraph [0045]: “The voxel space module 212 may include functionality to convert or map data to a voxel space. For example, the voxel space module 212 can receive LIDAR data, camera data, RADAR data, SONAR data, etc., and map, convert, or associate individual data points to a voxel representing a three-dimensional space in an environment”); 
	process and adjust a voxel characteristic of a first voxel of the 3D space using a voxel characteristic of other voxels (see at least Paragraph [0045]: “the voxel space module 212 can define dimensions of a voxel space, including a length, width, and height of the voxel space. Further, the voxel space module 212 may determine a size of individual voxels. In some instances, voxels may be a uniform size and shape throughout the voxel space, while in some instances, a size and/or density of voxels may vary based on a relative location in the voxel space. For example, a size of a voxel may increase or decrease in proportion to a distance of the voxel from an origin or center of the voxel space. Additionally, or in the alternative, such the voxel space module 212 may comprise a transformation between a virtual origin and an origin of the voxel space”) within a specified distance of the first voxel in the 3D space (see at least Paragraph [0024]: “the process can include associating the LIDAR dataset with a voxel space. Example 108 illustrates a voxel space including five voxels in each dimension (e.g., x, y, z), although any number of voxels may be included in the voxel space. In some instances, the voxel space may correspond to a physical environment, such as an area around an origin or a virtual origin of the LIDAR dataset. For example, the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high. Further, each voxel (e.g., a voxel 110) in the voxel space may represent a physical area, such as 25 centimeters in each dimension. As may be understood in the context of this disclosure, the voxel space may represent any area of an environment, and individual voxels may represent any volume as well”); 
	continue to process and adjust the voxel characteristics of all voxels in the 3D space (see at least Paragraph [0045], “the voxel space may comprise an octomap, voxel hashing, or the like. In some instances, the voxel space module 212 may include functionality to reduce an amount of noise in the data by filtering data as it is mapped to the voxel space. For example, filtering may include removing data below a threshold amount of data per voxel (e.g., a number of LIDAR data points associated with a voxel) or over a predetermined number of voxels (e.g., a number of LIDAR data points associated with a number of proximate voxels). In some instances, the voxel space module 212 can update a voxel space as data is gathered over time”); and generate an indication of presence of an object in the field of view according to the adjusted voxel characteristics (see at least Paragraphs [0032]: “At operation 122, the process can include determining voxels associated with objects. In some instances, following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground. Following this removing operation, voxels that remain in the voxel space may represent objects”; and [0046]: “the voxel space module 212 can initialize the voxel space as empty space and can build up representations of objects as LIDAR data is captured over time”).	
Regarding claim 11, Douillard discloses Laser Imaging Detection and Ranging (LIDAR) system (see at least Paragraph [0014]: “A LIDAR system”), the system comprising: a memory configured to store frames of LIDAR measurement data obtained by the LIDAR system (see at least Paragraph [0160]: “one or more processors; and one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: capture, using at least one LIDAR sensor, a LIDAR dataset representing an environment…”)… 
	and …identify voxels corresponding to an object by applying one or more behavior constraints to the candidate clusters over multiple frames (see at least Paragraph [0081]: “the process can include generating a trajectory for an autonomous vehicle based at least in
part on the ground and/or the objects. For example, the trajectory generated in the operation 606 may be constrained within the ground voxels, which may correspond to a region that is drivable by the autonomous vehicle. Further, the trajectory generated in the operation 606 may avoid the identified objects. In some instances, the operation 606 may include tracking dynamic objects determined in the operation 604, and/or predicting a trajectory of the dynamic objects. Further, the trajectory generated in the operation 606 may be based at least in part on the predicted trajectories of dynamic objects. Such predicted trajectories may, for example, be generated based at least in part on tracking the objects, behavior classification of the objects”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of Aghamohammadi et al., herein, referred to as “Aghamohammadi” (US 2018/0012370).
Regarding claim 2, Douillard discloses the system of claim 1. Douillard discloses wherein the signal processing circuitry, however, Douillard does not explicitly discloses where the system  is configured to: 
	convert the LIDAR measurement data to probability data as the voxel characteristic for the voxels, the probability data representing a probability that the object occupies the voxels; adjust the probability data of the first voxel using probability data of the other voxels within the specified distance of the first voxel; and generate the indication of presence of the object in the field of view according to the adjusted probability data of the voxels in the 3D space.  
	However, in the same field of endeavor, Aghamohammadi teaches 
	convert the LIDAR measurement data to probability data as the voxel characteristic for the voxels (see at least Paragraph [0087]: “the electronic device 102 (e.g., processor 112, measurement obtainer 114 , pose information obtainer 118, mapper 116, etc.) may convert (e.g., map ) voxels between local and global indexes or coordinates”), the probability data representing a probability that the object occupies the voxels (see at least Paragraph [0090]: “The electronic device 102 may determine 404 one or more voxel occupancy probability distributions (e.g., a set of voxel occupancy probability distributions) respectively corresponding to one or more voxels (e.g., a set of voxels) based on the one or more sensor measurements (e.g., a set of sensor measurements))”; adjust the probability data of the first voxel using probability data of the other voxels within the specified distance of the first voxel (see at least Paragraph [0080]: “The first set of sensor measurements may be first utilized to compute a voxel occupancy prob ability distribution followed by the second set of sensor measurements being utilized to update the voxel occupancy probability distribution. Accordingly , the first set of sensor measurements may be referred to as a “previous” set of sensor measurements, since it was utilized previous to the second set of sensor measurements for computation”); and generate the indication of presence of the object in the field of view according to the adjusted probability data of the voxels in the 3D space (see at least Paragraph [0081]: “The electronic device 102 may optionally perform 206 an operation based on the one or more voxel occupancy probability distributions (e.g., set of voxel occupancy prob ability distributions). This may be accomplished as described in connection with FIG . 1 . For example, the electronic device 102 may produce an environmental map based on the one or more voxel occupancy probability distributions. In some approaches, each voxel of the environmental map may have an associated probability distribution, density (e.g., occupancy level), and/or confidence”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Douillard by combining convert the LIDAR measurement data to probability data as the voxel characteristic for the voxels, the probability data representing a probability that the object occupies the voxels; adjust the probability data of the first voxel using probability data of the other voxels within the specified distance of the first voxel; and generate the indication of presence of the object in the field of view according to the adjusted probability data of the voxels in the 3D space as taught by Aghamohammadi. One would be motivated to make this modification in order to convey that processed sensor data may not provide results with a desired accuracy for some applications . As can be observed from this discussion, systems and methods that improve sensor data processing may be beneficial (see at least Paragraph [0004]).
Regarding claim 3, Douillard in view of Aghamohammadi teaches the system of claim 2. 	 Aghamohammadi further teaches wherein the signal processing circuitry (see at least Paragraph [0030], “One or more of the components or elements may be implemented in hardware (e.g., circuitry), a combination of hardware and firmware, and/or a combination of hardware and software (e.g., a processor with instructions).”) is configured to: recalculate the probability data of the first voxel using the probability data of the other voxels multiple times (see at least Paragraph [0079]: “the electronic device 102 may determine (e.g., calculate, compute, etc.) a probability of occupancy of a voxel over a range of occupation densities, where the range includes partial occupation densities . In some configurations, determining 204 and/or updating the voxel occupancy probability distribution(s) may be based on an inverse cause model and/or Bayes' rule. Additionally or alternatively, determining 204 and/or updating the voxel occupancy probability distribution (s) may be based on any previous sensor measurement (s) and/or voxel occupancy probability distribution (s)”; 
	compare the recalculated probability data of the first voxel and the other voxels to one or more specified probability thresholds (see at least Paragraph [0059]: “This probability distribution may represent probability of occupancy of the voxel over a range of occupation densities. The range of occupation densities may include partial occupation densities (e.g., 1/4 occupied by an object, 1/2 occupied by an object, etc.). As illustrated in Equation (1), updating each probability distribution may include multiplying a previous probability distribution with an affine function”); and identify the voxels of the 3D space occupied by the object (see at least Paragraph [0023]: “Mapping may refer to one or more procedures for constructing a representation of an environment. Some approaches for mapping in robotics, for example) may utilize grid-based mapping, where the 3D space is represented by a grid of voxels (or cells). In particular, an underlying geometric representation of the world may be a grid comprised of “cells” or “voxels .” Each voxel may be occupied to some extent, which may be referred to as density”… “An objective of some configurations of the systems and methods disclosed herein may be to estimate the density of map voxels. Grid mapping may refer to populating a grid of voxels (e.g., cells) with density values. Density of a given voxel (e.g., cell ) may refer to a portion (e.g., fraction) of the cell that is occupied by objects in the 3D world”) using results of the comparison of the recalculated probability data (see at least Paragraphs [0051]: “the mapper 116 may determine one or more voxel occupancy probability distributions (e.g., a set of probability distributions) respectively corresponding to one or more voxels (e.g., a set of voxels) based on the sensor measurements (e.g., depth measurements, disparity measurements, etc.). Each of the probability distributions may represent a probability of occupancy of a voxel over a range of occupation densities (e.g., from completely empty (e. g., 0) to completely occupied (e.g., 1)). Accordingly, the map may be uncertainty aware. The range may include partial occupation densities (e.g., fractional densities, a quarter occupied, half occupied, 0.25, 0.5, 0.75, etc.). The range may be a continuous range between completely empty (e.g., 0) and completely occupied (e.g., 1) in some configurations. For example, the continuous range may allow each probability distribution to represent any occupation density between 0 and 1”).  
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of Ishigami (US 2018/0033160), and in view of Kleckner et al., herein, referred to as “Kleckner” (US 2018/0329225).
Regarding claim 4,  Douillard discloses the system of claim 1. Douillard discloses the signal processing circuitry (see at least Paragraph [0132]: “A processor may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”), configured to:
	…wherein … that a voxel is occupied by the object and a probability that the voxel is not occupied by the object (see at least Paragraph [0052]: “For example, as an object moves throughout the voxel space over time, the voxels occupied by a dynamic object may fill up with data over time. However, the ray casting module 224 may analyze a path of a ray associated with LIDAR data, for example, to determine that voxels through which the ray travels should be cleared. Thus, the ray casting module 224 may provide additional functionality to determine that voxels occupied at a first time are not occupied at a second time, which may be provided to the various modules to determine that objects are dynamic objects, for example. In some instances, the voxel space may be represented in a sparse manner (e.g., representing occupied voxels and disregarding unoccupied voxels) or in a dense manner (e.g., without discarding voxels). In some instances, the ray casting module 224 may store ray casting information in a dense manner, which is to say that voxels that don't exist in a sparse voxel representation (e.g., because voxels do not have associated LIDAR data) can have ray casting information associated with such voxels. For example, voxels without associated LIDAR data can nevertheless be represented in a dense voxel space to include ray casting information associated with the voxels. In some instances, the dense voxel representation may associate positive information with a voxel that a voxel is unoccupied”)… 
	Douillard does not explicitly disclose where the system is configured to:
	 convert the LIDAR measurement data to a likelihood ratio as the voxel characteristic for the voxels, wherein…that a voxel is occupied by the object and a probability that the voxel is not occupied by the object; adjust the likelihood ratio of the first voxel using the likelihood ratios of the other voxels within the specified distance of the first voxel; continue to adjust the likelihood ratios of all voxels in the 3D space; and generate the indication of presence of an object in the field of view according to the adjusted likelihood ratios.
	However, in the same field of endeavor, Ishigami teaches
	convert the LIDAR measurement data (see at least Paragraph [0112]: “it is determined, for example, that the measurement voxel has a cubic shape with each side having 1 meter, or the like. In addition, extractor 120 determines offset x, y, and z coordinates which are additional values for use in converting, into indexes, values (x, y, and z coordinate values ) in a measurement range in the three-dimensional coordinate system used in measurement of the measurement voxel (Step S12) . It should be noted that the voxel size of a measurement voxel need not match a voxel size of a map voxel”) to a likelihood ratio as the voxel characteristic for the voxels (see at least Paragraph [0046], “the position information of each of the measurement voxels extracted by the extractor or the position information of each of the map voxels managed by the map manager may further indicate a plane identified by a variance - covariance matrix determined based on a position of each point in the measurement voxel or the map voxel, and the position estimator may perform the calculating of the likelihood by identifying the position information approximation degree, according to a distance between (i) an average of positions indicated by one of the position information of the map voxel and the position information of the measurement voxel”)…
	adjust the likelihood ratio of the first voxel using the likelihood ratios of the other voxels within the specified distance of the first voxel (see at least Paragraph [0107]: “As a method of estimating a position of mobile object 102; that is, a method of presumptively identifying a transformation operation, for example, a method of repeating processes of predicting, observing, and resampling, using a particle filter, which is known as one technique of Bayesian inference and will be described later, can be used. In general, position estimator 140 calculates a degree of approximation between position information of each of the map voxels managed by map manager 130 and position information of each of the measurement voxels which is transformed using each of a plurality of transformation operations as candidates”); 	continue to adjust the likelihood ratios of all voxels in the 3D space (see at least Paragraph [0107]: “Position estimator 140 repeatedly performs the calculation of a likelihood and the estimation of a position of the mobile object, based on the calculation of the degree of approximation according to each of the measurement voxels corresponding to the position information transformed using each of the plurality of transformation operations, determines a plurality of transformation operations to be used in the next transformation, based on a result of calculating of the likelihood”); and generate the indication of presence of an object in the field of view according to the adjusted likelihood ratios (see at least Paragraph [0160]: “position estimator 140 identifies the degree of approximation of the attribute information (specifically, color information) according to a distance between a histogram indicted by one of the attribute information and a histogram indicated by the other. In this manner, position estimator 140 is capable of calculating the above-described likelihood (i.e., a likelihood of a particle and a likelihood of a transformation operation)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Douillard by combining convert the LIDAR measurement data to a likelihood ratio as the voxel characteristic for the voxels, wherein…that a voxel is occupied by the object and a probability that the voxel is not occupied by the object; adjust the likelihood ratio of the first voxel using the likelihood ratios of the other voxels within the specified distance of the first voxel; continue to adjust the likelihood ratios of all voxels in the 3D space; and generate the indication of presence of an object in the field of view according to the adjusted likelihood ratios as taught by Ishigami. One would be motivated to make this modification in order to achieve similar result by a position estimation apparatus which estimates a position of a mobile object in a space (see at least Paragraph [0006]).
	Neither Douillard nor Ishigami teaches
	…the likelihood ratio is a ratio including a probability…
	The pertinent art, where Kleckner reference teaches
	…the likelihood ratio is a ratio including a probability (see at least Paragraph [0038]: “the Likelihood ratio gives a measure of the probability that the pattern of interest is present in the data set”)…
	*** (see MPEP, 2141.03, The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988)***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Douillard in view of Ishigami by combining …the likelihood ratio is a ratio including a probability… as taught by Kleckner. One would be motivated to make this modification in order to integrate similar technologies to achieve  similar results by applying a full Likelihood analysis to each of the candidate segments, and designating one or more of the candidate segments as including the pattern of interest according to the result of the full Likelihood analysis designating one or more of the candidate segments as including the pattern of interest according to the result of the full Likelihood analysis (see at least Paragraph [0009]).
Regarding claim 5, the combination in combination of Douillard, Ishigami and Kleckner teaches the system of claim 4. The combination of Douillard, Ishigami and Kleckner teaches, where Kleckner teaches wherein the signal processing circuitry is configured to: 
	compare the likelihood ratios of the first voxel and the other voxels to one or more threshold likelihood ratios (see at least Paragraphs [0038]: “Once the Likelihood functions for the signal hypothesis and the null hypothesis are solved, the Likelihood values associated with the two hypotheses can be compared with each other in a ratio. The ratio of the two likelihoods may be referred to as the “Likelihood Ratio.” The Likelihood Ratio provides a quantitative measure of the relative probabilities that the experimental data set would have arisen according to the signal hypothesis model or the null hypothesis model. Because the only difference between the two hypotheses is the presence or absence of the pattern of interest, the Likelihood ratio gives a measure of the probability that the pattern of interest is present in the data set”’; [0072]: “Likelihood ratios may be determined for each patch, or segment, in the data set according to the equations above. In the case of fluorescence image data, where a patch is present centered on each pixel or voxel in the data set, a Likelihood ratio may be determined for each such position. The Likelihood ratios for each segment patch may be compared to a threshold such that, above a minimum value of the Likelihood ratio, a patch is determined to have a reasonable probability of including a spot. Likelihood ratios may be determined for each patch, or segment, in the data set according to the equations above. In the case of fluorescence image data, where a patch is present centered on each pixel or voxel in the data set, a Likelihood ratio may be determined for each such position. The Likelihood ratios for each segment patch may be compared to a threshold such that, above a minimum value of the Likelihood ratio, a patch is determined to have a reasonable probability of including a spot. These patches may be termed "candidate spot regions," "candidate spot patches,"or" candidate spot segments ” in this disclosure. The threshold may be selected or determined experimentally, in embodiments, to achieve an appropriate balance between sensitivity and over-inclusiveness (i.e., to minimize false positives and false negatives”; and [0096]: “Likelihood analysis to each segment, in an embodiment. As noted above in this disclosure , a segment may include a set of adjacent, contiguous voxels, in an embodiment. In other embodiments, a segment may include non-adjacent or non-contiguous voxels or pixels or other portions of the data set. A result of the step may be, for each segment, a likelihood that each segment includes the pattern of interest”); and 
	generate the indication of presence of an object in the field of view according to the comparisons of the likelihood ratios (see at least Paragraph [0039], “A threshold can be defined for the Likelihood ratio to define the minimum value that may be considered to define the presence of the pattern of interest, with the value of the threshold at the discretion of the user. In an embodiment, the Likelihood Ratio threshold can be defined through experimentation to determine an appropriate threshold that results in an accurate determination of the presence of the pattern of interest”).  
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of Liu (US 2018/0101720).
Regarding claim 6, Douillard disclose the system of claim 1. It should be further noted that these limitation are analogous to limitation already discloses for the independent claim 1 where the measurement data is determined relative voxels within the 3D space. Douillard discloses wherein the signal processing circuitry is configured to: determine, for each voxel of the 3D space, a…value of the voxel characteristic of other voxels within a specified distance thereof;  adjust the voxel characteristic of individual voxels of the 3D space using…values of the voxel characteristic; and generate the indication of presence of an object in the field of view according to the adjusted voxel characteristics as seen above. However, Douillard does not explicitly teach …a predicted value of the voxel characteristic of other voxels…
	However, in the same field of endeavor, Liu teaches
	…a predicted value (see at least Paragraph [0058]: “the perception system 74 synthesizes and processes the acquired sensor data and predicts the presence , location , classification , and / or path of objects and features of the environment of the vehicle 100”) of the voxel characteristic of other voxels (see at least Paragraph [0042]: “FIG . 1C depicts an example voxel grid 108 that may be visualized as being formed around the example vehicle 100 in a computerized three - dimensional representation of the space surrounding the example vehicle 100. The example voxel grid 108 is made up of a plurality of voxels 110 (with a single voxel shaded in this example). Each voxel 110 in the example voxel grid 108 may be characterized as being in one of three states: a clear state, an occupied state, or an unknown state. The voxel state is determined, in this example, based on whether a lidar beam 104 from the example vehicle 100 has entered or passed through the voxel 110. A voxel is considered to be in a clear state if from the lidar data it can be determined that a lidar beam would pass through the voxel before encountering an object. A voxel is considered to be in an occupied state if from the lidar data it can be determined that an object would be present at that voxel . A voxel is considered to be in an unknown state if the state of the voxel cannot be determined from the lidar data. Multiple contiguous voxels can be indicative of a single object or one or more clustered objects. The mapping system 106 is configured to indicate whether multiple contiguous voxels are indicative of a single object or one or more clustered objects”; and [0068]: “FIG. 4A depicts a side view of an example voxel grid 400 after lidar beam tracing operations. The example voxel grid 400 includes a plurality of voxels that are characterized by one of three states: a clear state (C), an occupied state (O) , or an unknown state (U). A voxel is characterized as clear if a lidar beam travels through the voxel, characterized as unknown if no lidar beam travels through voxel , or characterized as occupied if a lidar beam terminates at that voxel”)…
***Examiner notes that the reference Douillard discloses the LIDAR measurement data to a voxel characteristic of voxels of the 3D space. Therefore, in combination with Liu,  Examiner interprets that perception system determines the predict value received from the lidar data in return relates the voxel grid (i.e., voxels), where each of the voxel represents the occupied 3D space within the distance of the vehicle***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Douillard by combining …a predicted value of the voxel characteristic of other voxels… as taught by Liu. One would be motivated to make this modification in order to convey vehicle perception systems, such systems might still be improved in a number of respects. For example, lidar may be used to detect objects near a vehicle (see at least Paragraph [0003]).
Regarding claim 7, Douillard in view of Liu teaches the system of claim 6. Douillard in view of Liu, where Liu teaches wherein the signal processing circuitry is configured to repeat the determining of the predicted values (see at least Paragraph [0058]: “the perception system 74 synthesizes and processes the acquired sensor data and predicts the presence , location , classification , and / or path of objects and features of the environment” ***Examiner notes Liu does not explicitly teach repeating the determining of the predicted values, however, it could be inferred that this process is a continuously being determined the voxel characteristic within environment***) of the voxel characteristic (see at least Abstract);  and the adjusting the voxel characteristic of individual voxels of the 3D space using the predicted values multiple times (see at least Paragraph [0063]: “a voxel grid adjustment module 306, a lidar beam tracing module 308, a max subarray module 310, a free space classification module 312”; and [0066]: “The example voxel grid adjustment module 306 is configured to generate a voxel grid 307 around a vehicle for the current instance in time wherein the voxel grid 307 has a plurality of columns. The example voxel grid adjustment module 306 is configured to retrieve a pre-existing voxel grid (or construct one) and retrieve lidar point cloud data 301, lidar position information 303 relative to the vehicle, and vehicle position information 305 from other vehicle systems. Using the retrieved voxel grid, lidar point cloud data 301 , lidar position information 303, and vehicle position information 305, the example voxel grid adjustment module 306 is configured to adjust/generate the voxel grid 307 for the current instance in time”).  
Regarding claim 8, Douillard in view of Liu the system of claim 7. Douillard discloses wherein the signal processing circuitry is configured to: 	
	apply median filtering to the adjusted voxel characteristics of the voxels of the 3D space (see at least Paragraph [0045]: “the voxel space module 212 may include functionality to reduce an amount of noise in the data by filtering data as it is mapped to the voxel space. For example, filtering may include removing data below a threshold amount of data per voxel (e.g., a number of LID AR data points associated with a voxel) or over a predetermined number of voxels ( e.g., a number of LIDAR data points associated with a number of proximate voxels). In some instances, the voxel space module 212 can update a voxel space as data is gathered over time, and or in response to an autonomous vehicle navigating within the voxel space”); and generate the indication of presence of an object in the field of view according to the adjusted and filtered voxel characteristics (see at least Paragraphs [0022]: “determining voxels that are associated with a ground, determining static and dynamic objects, and utilizing the static and/or dynamic objects for subsequent processing”; and [0046]: “the voxel space module 212 can initialize the voxel space as empty space and can build up representations of  objects as LIDAR data is captured over time”).
Regarding claim 9, Douillard in view of Liu teaches the system of claim 6. It should be further noted that these limitation are similar to limitation already discloses for the independent claim 1, therefore claim 9 would be rejected for the similar reasons above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., hereinafter, referred to as “Zhu” (US 10,473,770).
Regarding claim 10, Douillard discloses the system of claim 1. Douillard further disclose the system including a LIDAR sensor configured to obtain the LIDAR measurement data (see at least Paragraph [0023]: “the process can include receiving a LIDAR dataset. Though illustrated in FIG. 1 as a LIDAR dataset, such a dataset may comprise any form of depth data from any one or more sensors”), the LIDAR sensor including: 
	a LIDAR signal transmit chain configured to transmit light pulses into the field of view (see at least Paragraph [0014]: “A LIDAR system may have a light emitter and a light sensor, with the light emitter including one or more lasers that direct highly focused light toward an object or surface which reflects the light back to the light sensor”); and…	
	 Douillard does not explicitly disclose
	a LIDAR signal receive chain including a photo-detector configured to detect light energy reflected by the object in the field of view in response to the transmit light pulses and determine the LIDAR measurement data using the detected light energy.
	However, in the same field of endeavor, Zhu teaches
	a LIDAR signal receive chain including a photo-detector configured to detect light energy reflected by the object in the field of view (see at least col. 7, “Detector(s) 260 may detect incoming return signals that have reflected off of one or more objects. In some cases, LiDAR system 200 may employ spectral filtering based on wavelength, polarization, and/or range to help reduce interference, filter unwanted frequencies, or other deleterious signals that may be detected. Typically, detector(s) 260 can detect an intensity of light and records data about the return signal (e.g., via coherent detection, photon counting, analog signal detection, or the like). Detector (s) 260 can use any suitable photodetector technology”) in response to the  transmit light pulses and determine the LIDAR measurement data using the detected light energy (see at least col. 4, “Emitter module 104 can be configured to project one or more light pulses 108 at various directions at different times in any suitable scanning pattern, while receiver 106 can monitor for a return light pulse 110 which is generated by the reflection of light pulse 108 by an object. LiDAR module 102 can detect the object based on the reception of light pulse 110, and can perform a ranging determination (e.g., a distance of the object) based on a time difference between light pulses 108 and 110”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Douillard by combining a LIDAR signal receive chain including a photo-detector configured to detect light energy reflected by the object in the field of view in response to the transmit light pulses and determine the LIDAR measurement data using the detected light energy as taught by Zhu. One would be motivated to make this modification in order to convey that the system with multiple emitters may be needed to accurate track a scene, particularly for systems that require accuracy over a large range and field-of-view (FOV) (see at least column 1).
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Douillard et al., hereinafter, referred to as "Douillard" (US 2018/0364717).
Regarding claim 11, Douillard discloses Laser Imaging Detection and Ranging (LIDAR) system (see at least Paragraph [0014]: “A LIDAR system”), the system comprising: a memory configured to store frames of LIDAR measurement data obtained by the LIDAR system (see at least Paragraph [0160]: “one or more processors; and one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: capture, using at least one LIDAR sensor, a LIDAR dataset representing an environment…”)… 
	and …identify voxels corresponding to an object by applying one or more behavior constraints (see at least Paragraph [0081]: “the process can include generating a trajectory for an autonomous vehicle based at least in part on the ground and/or the objects. For example, the trajectory generated in the operation 606 may be constrained within the ground voxels, which may correspond to a region that is drivable by the autonomous vehicle. Further, the trajectory generated in the operation 606 may avoid the identified objects. In some instances, the operation 606 may include tracking dynamic objects determined in the operation 604, and/or predicting a trajectory of the dynamic objects. Further, the trajectory generated in the operation 606 may be based at least in part on the predicted trajectories of dynamic objects. Such predicted trajectories may, for example, be generated based at least in part on tracking the objects, behavior classification of the objects”) to the candidate clusters over multiple frames (see at least Paragraphs [0014]: “This disclosure describes methods, apparatuses,
and systems for performing segmentation on three-dimensional data represented in a voxel space to determine a ground plane, static objects, and dynamic objects in an environment. For example, a three-dimensional dataset may include data captured by a LIDAR system” and [0052]: “classifying objects based at least in part on a number of voxels associated with the object, a number of LIDAR data points associated with individual voxels, or any
combination of the two. In some instances, the operation 122 may determine objects based at least in part on occupied voxels being adjacent to other occupied voxels. As may be understood, by removing the ground from the voxel space 108', the objects 130 and 132 may be isolated without being connected by the ground voxels, leading toward an efficient identification and segmentation of the objects 130 and 132”).
	***Examiner notes that reference does explicitly discloses frames, however, the examiner interprets the frame as “multiple segmentation” of the image(s) as it relates to candidate clusters***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Douillard. One would be motivated to make this modification in order to convey the LIDAR data accumulating over time, which may improve an accuracy of object tracking, trajectory planning, etc. (see at least Paragraph [0034]).
Regarding claim 12 Douillard teaches the LIDAR system of claim 11. Douillard discloses wherein the signal processing circuitry (see at least Paragraph [0132]: “A processor
may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”) configured to: identify a candidate cluster in a first frame (see at least Paragraph [0034]: “the operation 134 may include ray casting operations to determine that voxels that are occupied at a first time, T1”) corresponding to a first sample of the 3D space (see at least Paragraph [0020]: “The segmentation techniques described herein can improve a functioning of a computing device by providing a framework for efficiently segmenting data for object tracking and/or navigation of an autonomous vehicle. In some instances, complex multi-dimensional data, such as LIDAR data, can be represented in a voxel space, which can partition the data, allowing for efficient evaluation and processing of the data” ***Examiner notes the sample is iteration of the 3D space (i.e., environment of the vehicle), in which is being interpreted where partition of the segment is analyzed determining the object occupancy of the environment***); 
	identify the candidate cluster in a second frame corresponding to a second sample of the 3D space consecutive to the first sample (see at least Paragraph [0020]: “object identification can be performed on a reduced dataset, reducing an amount of memory and processing required for operations. Static and dynamic objects can be identified using robust clustering techniques, which further simplifies processing by focusing tracking operations on dynamic objects, for example. Further, operations described herein can be utilized in an online and office context, providing a flexible framework to utilize the segmentation data in a variety of contexts” and Paragraph [0033]: “At operation 134, the process may include determining
dynamic objects in the environment. For example, as LIDAR data is accumulated over time, the operation 134 may include determining motion by determining a voxel that is not occupied at a first time, and determining that the voxel is occupied at a second time. In an example 136, an object 138 can be represented in the voxel space at T1, corresponding to a first time, and the object 138' can be represented in the voxel space at T2, which may correspond to a time
different than and subsequent to the first time”); and 
	apply a velocity constraint to the candidate cluster over the first and second frames to identify whether the voxels of the candidate cluster correspond to the object (see at least Paragraph [0051]: “the dynamic object determination module 222 may accumulate data over
time to determine motion of objects by comparing voxels at a first time to the voxels at a second time to determine if an occupancy of the voxel has changed over time. For example, if a voxel was occupied by an object at a first time is not occupied by the object at a second time, the dynamic object determination module 222 can determine the object is a dynamic object. Based on which voxels are occupied or not occupied over time, the dynamic object determination module 222 can determine a movement of the dynamic object, such as a speed and direction of movement”).  
Regarding claim 13 Douillard discloses the LIDAR system of claim 12.  Douillard further discloses the signal processing circuitry (see at least Paragraph [0132]: “A processor
may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”) is configured to: identify the candidate cluster in a third frame corresponding to a third sample of the 3D space consecutive to the second sample (see at least Paragraphs [0086]: “a measured depth (e.g., disparity) for the ray 340 (e.g., xv=(x, v)) may be denoted sky. The electronic device 102 may obtain the measurement sky for one or more samples 334 ( e.g., pixels). The electronic device 102 may determine and/or update one or more voxel occupancy probability distributions based on the measurement, the camera position 336, and the sensor position 338”; and Paragraph [0155]: “the electronic device 102 may perform one or more operations based on the current voxel occupancy probability distribution. It should be noted that the method 600 may be performed for multiple samples ( e.g., pixels), multiple sensor measurements at different times, and/or multiple sensor measurements from different sensors ( at the same or different times, for example) in some configurations” ***Examiner notes that Douillard does not explicitly third sample, however, it could be concluded that third sample is subsequently carried out the iteration/processes over different times***); 
	apply a first test of the velocity constraint (see at least Paragraph [0094]: “At operation 810, the process can include providing an indication of the dynamic object to a tracker and/or planner. For example, the object identifier associated with the dynamic object can be provided to a tracker and/or planner for subsequent operations, as discussed herein. For example, the operations can track the occupancy of voxels over time associated with the various objects to determine speed, positions, velocities, etc. of the tracked objects”) to the candidate cluster over the first and second frames (see at least Paragraph [0051]: “Based on which voxels are occupied or not occupied over time, the dynamic object determination module 222 can determine a movement of the dynamic object, such as a speed and direction of movement. In some instances, the dynamic object determination module 222 can provide an indication to determine a movement from of the dynamic objects. Additional aspects of the dynamic object determination module 222 are provided below in connection with FIG. 5”); 
	apply a second test of the velocity constraint to the candidate cluster over the second and third frames (see at least Paragraph [0038]: “the LID AR module 204 may include functionality to determine a virtual origin of the meta spin data (e.g., a coordinate reference frame common
to all LIDAR sensors) and perform a data transformation such that LIDAR data from each of the one or more LIDAR sensors is expressed with respect to the virtual origin. As may be understood in the context of this disclosure, the LIDAR module 204 may capture data and may transmit datasets to the computer system(s) 202 for subsequent processing”); and 
	identify that the voxels of the candidate cluster correspond to the object when the candidate cluster satisfies the first and second applied tests (see at least Paragraph [0086]: “At operation 706, the process can include capturing, at a second time, second LIDAR data of the environment. In some instances, the operation 706 may include associating the LIDAR data captured at the second time in the same voxel space utilized in the operation 702. In some instances, LIDAR data can include time as a dimension, so as to efficiently filter and/or sort data associated with different times of capture. In some instances, the operation 706 can include determining ground voxels and object voxels, as discussed herein”; and [0090]: “FIG. 8 depicts an example process for determining that an object is a dynamic object based on representations of voxel data over time. For example, some or all of the process 800 can be performed by one or more components in the architecture 200”) of the velocity constraint (see at least Paragraph [0094]: “At operation 810, the process can include providing an indication of the dynamic object to a tracker and/or planner. For example, the object identifier associated with the dynamic object can be provided to a tracker and/or planner for subsequent operations, as discussed herein. For example, the operations can track the occupancy of voxels over time associated with the various objects to determine speed, positions, velocities, etc. of the tracked objects”).  
Regarding claim 14, recites analogous limitations that are present in claims 13-14, therefore claim 14 would be rejected for the similar reasons above.
Regarding claim 15, recites analogous limitations that are present in claims 13-15, therefore claim 15 would be rejected for the similar reasons above.
Regarding claim 16, Douillard discloses the LIDAR system of claim 11. Douillard further discloses wherein the signal processing circuitry (see at least Paragraph [0132]: “A processor
may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”) is configured to: 
	identify a candidate cluster in N frames, wherein N is an integer greater than or equal to two (see at least Paragraph [0048]: “The clustering module 216 may determine that locally flat voxels that are adjacent belong to a same cluster, and may grow a region to encompass a ground plane. Further, the clustering module 216 may operate in conjunction with the object determination module 220, discussed below, to determine that voxels are associated with a particular object. The clustering module 216 may utilize a variety of clustering algorithms, including but not limited to: region growing; hierarchical clustering; partitional clustering; square error clustering; graph theoretic clustering; mixture-resolving clustering; mean-seeking clustering; k-means clustering; N-cut clustering; proximity clustering; etc.”); and 
	apply a least squares constraint to the candidate cluster over the N frames to identify whether the voxels of the cluster correspond to the object (see at least Paragraph [0048]: “That is, voxels proximate to an autonomous vehicle may be used as a seed voxel for the clustering module 216. The clustering module 216 may determine that locally flat voxels that are adjacent belong to a same cluster, and may grow a region to encompass a ground plane. Further, the clustering module 216 may operate in conjunction with the object determination module 220, discussed below, to determine that voxels are associated with a particular object. The clustering module 216 may utilize a variety of clustering algorithms, including but not limited to: region growing; hierarchical clustering; partitional clustering; square error clustering; graph theoretic clustering; mixture-resolving clustering; mean-seeking clustering; k-means clustering; N-cut clustering; proximity clustering; etc.”).  
Regarding claim 17, recites analogous limitations that are present in claims 2 and 3, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, Douillard discloses the LIDAR system of claim 11. Douillard further discloses  wherein the signal processing circuitry (see at least Paragraph [0132]: “A processor
may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”) is configured to identify a cluster as a candidate cluster using one or more of a number of candidate voxels in the cluster and position of the cluster in the frame (see at least Paragraph [0074]: “passing through various voxels to capture data associated with the object 146. As may be understood, the vector 144 is associated with
the second time T2, whereby the object 138 has moved from the first position at time T1 to the second position at time T2 associated with the object 138'. Accordingly, the vector 144
passes through voxels 506, 508, 510, 512, and 514, which were previously occupied by data representing the object 138 at time T 1 . Further, the operations described herein may include determining some or all of the voxels through which the vector 144 passes through to determine that previously occupied voxels 506, 508, 510, 512, and 514 are not occupied at the second time T2. Thus, the ray casting illustrated in the example 504 provides an additional technique to determine that the object 138 and 138' is a dynamic object”).  
Regarding claim 19, Douillard discloses the LIDAR system of claim 11. Douillard further discloses  wherein the signal processing circuitry is configured to: 
	identify a candidate cluster in a first frame (see at least Paragraph [0132]: “A processor
may include any processing circuitry or control circuitry operative to control the operations and performance of an electronic device”) corresponding to a first sample of the 3D space (see at least Paragraph [0020]: “The segmentation techniques described herein can improve a functioning of a computing device by providing a framework for efficiently segmenting data for object tracking and/or navigation of an autonomous vehicle. In some instances, complex multi-dimensional data, such as LIDAR data, can be represented in a voxel space, which can partition the data, allowing for efficient evaluation and processing of the data”); 
	identify the candidate cluster in a second frame corresponding to a second sample of the 3D space consecutive to the first sample (see at least Paragraph [0020]: “object identification can be performed on a reduced dataset, reducing an amount of memory and processing required for operations. Static and dynamic objects can be identified using robust clustering techniques, which further simplifies processing by focusing tracking operations on dynamic objects, for example. Further, operations described herein can be utilized in an online and office context, providing a flexible framework to utilize the segmentation data in a variety of contexts” and Paragraph [0033]: “At operation 134, the process may include determining
dynamic objects in the environment. For example, as LIDAR data is accumulated over time, the operation 134 may include determining motion by determining a voxel that is not occupied at a first time, and determining that the voxel is occupied at a second time. In an example 136, an object 138 can be represented in the voxel space at T1, corresponding to a first time, and the object 138' can be represented in the voxel space at T2, which may correspond to a time
different than and subsequent to the first time”); and 	
	apply a size constraint to the candidate cluster over the first and second frames to identify whether the voxels of the candidate cluster correspond to the object (see at least Paragraphs [0024]: “the voxel space may represent any area of an environment, and individual voxels may represent any volume as well. In some instances, voxels may be a uniform size throughout the voxel space, while in some instances, a volume of a voxel may vary based on a location of the voxel relative to an origin of the data. For example, as the density of LIDAR data may decrease as a distance from a LIDAR sensor increases, the size of a voxel in a voxel space may increase in proportion to a distance from the voxel to a LID AR sensor ( or an origin representing a plurality of LID AR sensors)”; [0045]: “In some instances, the voxel space module 212 can define dimensions of a voxel space, including a length, width, and
height of the voxel space. Further, the voxel space module 212 may determine a size of individual voxels. In some instances, voxels may be a uniform size and shape throughout the voxel space, while in some instances, a size and/or density of voxels may vary based on a relative location in the voxel space. For example, a size of a voxel may increase or decrease in proportion to a distance of the voxel from an origin or center of the voxel space”). 
Regarding claim 20, recites analogous limitations that are present in claim(s) 19, therefore claim 20 would be rejected for the similar reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663